DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/19/2021 has been entered.
 
Response to Amendment
The amendment filed on 02/19/2021 (hereinafter “amendment”) has been accepted and entered. Claims 1-6 remain pending.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites “a container made of only one of aluminum, ceramic, tempered glass or borosilicate glass”. There is no support for the container to be made from only one of the listed materials.
Applicant alleges there is support for the amendment in paragraphs [0012] and [0025], the listed paragraphs do not include language that the pan be made from only one of the listed materials. The language in the listed paragraph as the applicant has pointed out is “or” and not “only”, thus there is no support to require the pan be made from only one of the listed materials.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Lacan et al. EP 2431345 A1 in view of Applicant’s admitted prior art, hereinafter referred to as Lacan and AAPA respectively.
Regarding claim 1 Lacan discloses a pan (Fig. 1) comprising: a container (Fig. 1) made of one of aluminum, ceramic, tempered glass or borosilicate glass (paragraph [0001] line 1, paragraph [0013] line 1, paragraph [0014] line 1, the title as it is directed to making a ceramic item) and a handle (Fig.1 on either side of container), that are made of a material suitable for direct contact with flames, incandescent resistance and glass ceramic surfaces, as well as for allowing electromagnetic waves of a microwave oven to pass through the same without absorbing energy (Paragraphs [0002], [0006], [0007], [0012], and [0013] lines 1-2) and discloses using the pan for heating contents (cooking) on multiple heat sources (paragraph [0039]).
Lacan is silent to using the disclosed pan to heat depilatory wax, or reheating the wax in pan.
AAPA discloses that it is known in the art to use pans in the process of heating depilatory wax (specification paragraphs [0005]-[0007]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the pan of Lacan for the process of heating depilatory wax as using pans for heating wax is disclosed by AAPA is well known in the art and would yield predictable results and the pan of Lacan is used for the process of heating the contents of the pan on different heat sources. Additionally, a pan is a reusable container that will be used repeatedly and will reduce the amount of materials that are wasted by single use containers.
Regarding claim 2 Lacan/AAPA discloses the process of claim 1 and further discloses providing a pan that the handle is made of the same material as the container (paragraph [0027], that entire pan, which as shown in figure one includes handles, is either sprayed or dipped in coating, thus the container and handle are made from the same material).
Regarding claim 3 Lacan/AAPA discloses the process of claim 1, and further discloses providing a pan that the handle is fixed on the container (Fig.1).
Regarding claim 4 Lacan/AAPA discloses the process of claim 1, and further discloses providing a pan that the handle is coated with a layer of insulating and protective material (paragraph [0029]).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lacan in view of AAPA as applied to claim 4 above, and further in view of Hobbs US 2015/0335201 A1, herein after referred to as Hobbs.
Regarding claim 5 Lacan/AAPA discloses the process of claim 4. Lacan/AAPA lacks a layer of silicone or Bakelite on the handle.
Hobbs discloses a handle (106, Fig. 2) that is coated in silicone (paragraph [0019], lines 2-4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the handle of Lacan to include the silicone coating that is taught by Hobbs as it is well known in the art and would yield predicable results. Additionally, the silicone coating on the handles creates a surface that is easy for the user to maintain grip while moving the pan and prevent over heating of the handle that can cause burns (paragraph [0019] lines 2-4 of Hobbs).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lacan in view of AAPA as applied to claim 1 above, and further in view of Glanz US 2013/0074289 A1, herein after referred to as Glanz.
Regarding claim 6 Lacan/AAPA discloses the process of claim 1. Lacan/AAPA lacks a collapsible or foldable handle.
Glanz teaches a collapsible handle for cookware (Figs. 3 and 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the handle of Lacan to be collapsible as taught by Glanz as it is well known in the art and would yield predicable results. Additionally, a collapsible handle when extended will provide the user with a larger gripping surface to move the pan in a safe .

Response to Arguments
Applicant's arguments filed 02/19/2021 have been fully considered but they are not persuasive. 
Applicant alleges that it is an inventive process to heat depilatory wax, Examiner disagrees and directs Applicant to US 4,958,951, US 5,816,726 and US 2008/0240838 A1 which all disclose heating depilatory wax. 
Applicant discusses the virtues of having one container made from one material being able to be used on multiple heat source. Examiner agrees this is a benefit, and is disclosed in Lacan. 
Applicant argues that the ceramic pan of Lacan is made of at least ceramic and aluminum. Lacan does include aluminum oxide but that does not preclude it from being only ceramic. Ceramic is an inorganic non-metallic solid made up of either metal or non-metal compounds that have been shaped and then hardened by heating or high temperature and may be crystalline or partly crystalline or maybe amorphous e.g. glass. Aluminum oxide is a metal compound that is commonly used in making ceramics. Thus the container of Lacan is ceramic.
The pan of Lacan is used in the process of heating the contents of the pan (Lacan is a cooking article which is the process of heating ingredients [paragraph [0035] line 1, and paragraph [0039]), and applicant states that the field of application is household utensils of which a pan is, and that pans are used to heat depilatory wax. Examiner cites the applicants admitted prior art to teach that it is well known to use pans to heat depilatory wax. Lacan teaches the process of using different heat sources to provide heat for the process of heating to a ceramic pan. 

With regards to applicant arguing that one would not use the pan of Lacan to heat wax and it is a food cooking article, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987). Additionally, pans are used to heat things not exclusively food items. Also, merely heating wax in pan would not render the pan unsuitable for use with food. A user can thoroughly clean the pan and ensure that all wax has been removed and the pan would be suitable to heat whatever material the user so chooses. The AAPA is used to teach it is known to heat depilatory wax in a pan, as Lacan teaches heating contents in pan, and a pan can be used with direct flames, incandescent resistance, glass ceramic surfaces and microwaves. Thus, Lacan discloses a ceramic pan the process of heating and can be used interchangeably between heating systems.
Arguments to claims 5 and 6 are based on arguments to claim 1 and are addressed above.

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lauren Kmet whose telephone number is (313)446-4834.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/L KMET/Examiner, Art Unit 3735   

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735